Citation Nr: 0400685	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  94-45 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for melioidosis.

2.  Entitlement to service connection for a skin condition.



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1967 to August 
1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1994 RO rating decision that denied service 
connection for melioidosis and a skin condition.  In December 
2000, the Board remanded the case to the RO for additional 
development.


FINDINGS OF FACT

1.  Melioidosis was not present in service or demonstrated 
after service.

2.  The veteran's skin conditions in service were acute and 
transitory, resolved without residual disability, and his 
current skin condition is unrelated to a disease or injury in 
service, including exposure to agent orange.


CONCLUSIONS OF LAW

1.  Melioidosis was not incurred in or aggravated by active 
service; nor may melioidosis be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  A chronic skin condition, including adult acne, was not 
incurred in or aggravated by active service; nor may chronic 
adult acne be presumed to have been incurred in active 
service.  §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for melioidosis and a skin 
condition, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

In an April 2003 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims for service 
connection for melioidosis and a skin condition.  This letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  In this letter, the 
veteran was advised to submit any evidence within 30 days.  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, however, the veteran 
underwent VA examinations in June and July 2003 to determine 
the nature and extent of the claimed conditions, and to 
obtain an opinion as to the etiology of any condition found.  
In a June 2001 letter, the RO also notified the veteran of 
his right to submit additional evidence, and a review of the 
record does not show receipt of additional evidence from him.  
Under the circumstances, the Board finds that there is no 
prejudice to the veteran in appellate consideration of his 
claims at this time without remanding the case to the RO for 
additional due process.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claims.  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from January 1967 to August 
1970.

Service personnel documents show that the veteran served in 
Vietnam.  These records also reveal that he is a combat 
veteran.

Service medical records reveal that the veteran was seen in 
July 1967 for a burn over his body.  He was treated with 
medication.  In August 1967, he underwent consultation for 
the burns.  It was noted that he had received sunburn on body 
parts over the weekend and had recently been treated for 
these burns.  He had first and second degree burns.  In 
December 1967, he complained of jock itch and he was treated 
with Desenex and advised about personal hygiene.  In January 
1968, he complained of a rash and he was treated with 
medication.  In February 1968, he was again issued Desenex 
powder for jock itch.  The service medical records do not 
show the presence of melioidosis.  In July 1970, he underwent 
a medical examination for separation from service.  
Melioidosis or a skin condition was not found.

VA and private medical records reveal that the veteran was 
treated and evaluated for various conditions from the early 
1980's to 2003.  The more salient medical reports related to 
the claims being considered in this appeal are discussed 
below.

The veteran underwent a VA agent orange examination in 1981.  
A history of a skin condition in service was noted.  A skin 
condition or melioidosis was not found.

The veteran underwent a VA agent orange examination in 1985.  
A history of a rash with itching in service was noted.  A 
skin condition or melioidosis was not found.

The veteran underwent VA examinations in May 1993.  At a VA 
skin examination, he gave a history of skin problems in 
service.  Onychomycotic involvement of his toes was found.  
The diagnoses were history of acneiform out breaks and 
onychomycosis.

At a VA hypertension examination in May 1993, he gave a 
history of hypertension.  The diagnosis was hypertension.  A 
history of melioidosis was not noted.

The veteran testified at a hearing in October 1994.  His 
testimony was to the effect that he spent times on riverboats 
while in Vietnam and that he had melioidosis and a skin 
condition due to exposure to agent orange or other incidents 
in service.

The veteran underwent a VA examination in October 1996.  He 
complained of a cough and general fatigue.  A laboratory 
study revealed many Candida albicans.  Melioidosis or a skin 
condition was not found.

A VA report shows that the veteran was seen as an outpatient 
in November 1999.  There were papules on his neck and axilla 
region.  The assessment was skin tags.  The tags were snipped 
and he was issued or advised on sun protection.

A VA report of the veteran's outpatient treatment in December 
2002 reveals that he was seen in the dermatology unit.  He 
was seen for evaluation of multiple skin tags and a cyst on 
his face.  There were multiple flesh colored and darker 
lesions around the neck, bilateral axilla area, and 2 on the 
inner right thigh.  The assessment was skin tags.  

The veteran underwent a VA skin examination in June 2003 
pursuant to the December 2000 Board remand in order to 
determine the nature and extent of any skin condition, and to 
obtain an opinion as to the etiology of any such condition.  
The examiner reviewed the evidence in the veteran's claims 
folder.  A few small and scattered pustules were found on the 
veteran's nose and upper back.  Otherwise, his skin 
examination was within normal limits.  The assessment was 
chronic adult acne.  The examiner noted that the veteran's 
skin condition was generally endogenous and not associated 
with any other condition or exposures.

The veteran underwent a VA examination in July 2003 pursuant 
to the December 2000 Board remand in order to determine the 
nature and extent of any melioidosis and to obtain an opinion 
as to the etiology of any such condition found.  The examiner 
reviewed the evidence in the veteran's claims folder and 
found no records that suggested the veteran had melioidosis.  
The examiner found no evidence of melioidosis in the 
veteran's past or present.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Testimony from veteran is to the effect that he was exposed 
to incidents and agent orange in service that caused 
melioidosis and a skin condition.  The evidence shows that he 
served in Vietnam during the Vietnam Era while in service.  
Under the circumstances, he is presumed to have been exposed 
to agent orange in service.  38 C.F.R. § 3.307(a)(6)(iii).  

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda 
(PCT); prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx or trachea); soft-
tissue sarcoma, and type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne, PCT, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  Note 1 following 38 C.F.R. § 3.309(e).

In making determinations for the purpose of granting service 
connection for specified diseases based on exposure to agent 
orange, the VA Secretary shall take into account (A) reports 
received from the National Academy of Sciences (NAS) under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available.  38 U.S.C.A. § 1116(b)(1), (2).  A veteran who, 
during active service, served in Vietnam, beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have exposed during such service to agent orange, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to agent orange.  38 U.S.C.A. § 1116(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 2002).

The record shows that the veteran had combat service in 
Vietnam.  Hence, his statements and testimony regarding 
exposure to incidents and agent orange in Vietnam are 
accepted as proof of such exposures.  His statements, 
however, are not considered competent evidence with regard to 
demonstrating the presence of the claimed conditions or 
linking them to such exposures because the record does not 
show that he has the training, education or experience to 
make medical conclusions, diagnoses or opinions.  38 C.F.R. 
§ 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, service connection for the claimed conditions will not 
be granted unless there is competent evidence showing the 
presence of these conditions and linking them to disease or 
injury in service or to exposures or incidents of service.

With regard to the claim for service connection for 
melioidosis, the service medical records and the post service 
medical records do not show the presence of such a condition.  
In July 2003, the veteran underwent a VA examination in order 
to determine the nature and extent of any melioidosis and to 
obtain an opinion as to the etiology of any such condition 
found.  The examiner reviewed the evidence in the veteran's 
claims folder and found no records that suggested he had 
melioidosis in his past or present.  Nor was melioidosis 
present on examination.  Nor was melioidosis present on 
examination.  There is no competent evidence of record to 
refute these findings.  The Court has specifically disallowed 
service connection where there is no present disability:  
"[c]ongress specifically limits entitlement for service 
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim [for 
service connection]."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Hence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for melioidosis, and the claim is denied.

With regard to the claim for service connection for a skin 
condition, the service medical records reveal that the 
veteran was seen for various acute skin problems that 
resolved with treatment, as they were not present at the time 
of his medical examination for separation from service in 
July 1970.  Nor does the record show that he received 
continuous treatment for such conditions since his separation 
from service.

The post-service medical records reveal the presence of skin 
tags and pustules, first found many years after service.  
There is no competent evidence that links these conditions to 
an incident of service, including exposure to agent orange.  
In June 2003, the veteran underwent a VA skin examination to 
determine the nature and extent of any skin condition, and to 
obtain an opinion as to the etiology of any such condition.  
The examiner reviewed the evidence in the veteran's claims 
folder and concluded that the veteran had chronic adult acne 
and opined that this skin condition was generally endogenous 
and not associated with any other condition or exposures.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that the veteran's skin 
conditions in service were acute and transitory, resolved 
without residual disability, and are unrelated to his current 
skin condition.  The Board finds that there is no competent 
evidence that links the veteran's current skin condition to 
an incident of service, including exposure to agent orange.  
But there is competent evidence against such linkage.  Hence, 
the preponderance of the evidence is against the claim for 
service connection for a skin condition, and the claim is 
denied.

The benefit of the doubt doctrine is not for application with 
regard to the veteran's claims because the preponderance of 
the evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for melioidosis is denied.

Service connection for a skin condition is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



